PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/588,985
Filing Date: 30 Sep 2019
Appellant(s): Aptima, Inc.



__________________
John J. Brooks, III, Reg. No. 40,533
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 14, 2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office action dated May 6, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
 	Claims 1-13 and 15-21 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

(2) Response to Argument

A.	Appellant argues that the basis of rejection with regard to claims 1, 12 and 19 does not establish a prima facie case of unpatentability, does not recite an abstract idea, and that the claims do not recite the judicial exception of “Managing Personal Behavior or Relationships or Interactions Between People”, and “Commercial or Legal Interactions” and that any judicial exception is integrated into a practical application and the claim recites an inventive concept.  

In response, Examiner respectfully disagrees.  The above-recited limitations set forth an arrangement where information is received to determine a training solution for a trainee.  Examiner finds the claim recite concepts which are now described in the 2019 PEG as certain methods of organizing human activity. In particular the claims recites receiving a training requirement comprising a training outcome and a training configuration; the training configuration defining a trainee state; determining a training environment based on a relevancy function of the training environment to the training outcome wherein:  the training outcome comprising one of a plurality of predetermined training outcomes; the relevancy function of the training environment to the training outcome defining a relevancy value for each of the predetermined training outcomes to a plurality of training environments; and selecting the training environment having the highest relevancy value to the training outcome as the training environment; determining a training content based on a relationship function of the training content to the trainee state; determining a training solution comprising the training environment and the training content; and wherein the training environment comprises a training environment, which constitutes methods related to commercial or legal interactions relating behaviors and business relations, as well as, marketing or sales activities or behaviors and business relations, which are still considered an abstract idea under the 2019 PEG. The steps of the claim limitations outlined above are comprised of generic computer elements to perform an existing business process. Examiner finds the claims recite mere instructions to implement the abstract idea on a computer and uses the computer processor as a tool to perform the abstract idea without reciting any improvements to a technology, technological process or computer-related technology.
Regarding, the steps that Appellant points to (specific processor based trainers) are merely narrowing the abstract idea to a particular technological environment, which has been found to be ineffective to render an abstract idea eligible.  The structural elements of the present application (i.e. A non-transitory computer-readable medium and A processor) are used as tools to perform an existing business process and does not improve upon a technology, technological field or computer-related technology.  
Questions of preemption are inherent in the two-part framework from Alice Corp. and Mayo (incorporated in the 2014 IEG as Steps 2A and 2B), and are resolved by using this framework to distinguish between preemptive claims, and "those that integrate the building blocks into something more…the latter pose no comparable risk of pre-emption, and therefore remain eligible".  This framework found that the claims do tie up the exception.  (See the 35 U.S.C. 101 rejection above).
The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). (Digitech Image Tech., LLC v. Electronics for Imaging, Inc. (Fed. Cir. 2014)). The claims do not recite any unconventional computer functions. The structural elements as claimed are for mere convenience, the limitations of receiving a training requirement comprising a training outcome and a training configuration; the training configuration defining a trainee state; determining a training environment based on a relevancy function of the training environment to the training outcome wherein:  the training outcome comprising one of a plurality of predetermined training outcomes; the relevancy function of the training environment to the training outcome defining a relevancy value for each of the predetermined training outcomes to a plurality of training environments; and selecting the training environment having the highest relevancy value to the training outcome as the training environment; determining a training content based on a relationship function of the training content to the trainee state; determining a training solution comprising the training environment and the training content; and wherein the training environment comprises a training environment, which constitutes methods related to commercial or legal interactions relating behaviors and business relations, as well as, marketing or sales activities or behaviors and business relations, which are still considered an abstract idea under the 2019 PEG.  As a result, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, and the claims are properly rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Thus, the claims do not recite additional limitations that integrate the exception into a Practical Application.  
Accordingly, it does not amount to significantly more, and the application of the abstract idea is therefore not eligible.  

B.	Appellant further argues that claims 1, 12, and 19 recites “Significantly More” than the proposed judicial exception.

In response, Examiner respectfully disagrees. In order for an alleged application of an abstract idea to be considered eligible, it must amount to significantly more than the abstract idea (i.e., pass step 2B of the Mayo test). As shown in the rejection above, the application of the abstract idea recited merely applies the idea in a generic computer environment (processor/memory and communication device) using generic computer functions (receiving a training requirement comprising a training outcome and a training configuration; the training configuration defining a trainee state; determining a training environment based on a relevancy function of the training environment to the training outcome wherein:  the training outcome comprising one of a plurality of predetermined training outcomes; the relevancy function of the training environment to the training outcome defining a relevancy value for each of the predetermined training outcomes to a plurality of training environments; and selecting the training environment having the highest relevancy value to the training outcome as the training environment; determining a training content based on a relationship function of the training content to the trainee state; determining a training solution comprising the training environment and the training content; and wherein the training environment comprises a training environment). Further, a physical training simulator is merely communicating the determined training to the trainee based on the specific objectives and measures for the user.  There is no nexus between the claims and appellant’s arguments.  Appellant argues that the methods are an unconventional use of objectively defining training environment and training content factors to automatically and objectively define a training content and training environment.  However, that is not what is being claimed.  Representative claim 1, merely claims determining a training environment for a trainee, which can be done manually.  The application of the abstract idea recited merely applies the idea in a generic computer environment.  Accordingly, it does not amount to significantly more, and the application of the abstract idea is therefore not eligible.

C.	Appellant argues that the rejection does not adequately support its conclusion as required by the Berkheimer Memorandum.

In response, Examiner respectfully disagrees. With regard to Berkheimer, it is unclear from Appellant’s argument what additional element or combination of elements unencompassed by the abstract idea are alleged to be unconventional.  Examiner’s position is that the additional elements (A non-transitory computer-readable medium and A processor, etc.) merely describe the computer on which the abstract idea is implemented.  See MPEP 2106.05(f).  Examiner respectfully submits that such claims do not describe an improvement to computer functionality but rather describe the implementation of the abstract idea via a general purpose computer.  Even accepting arguendo that an abstract idea is improved here, an “improved” abstract idea remains an abstract idea.  "A claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating§ 102 novelty." Synopsys, Inc. v. Mentor Graphics Corporation, 839 F.3d 1138, 1151 (Fed. Cir. 2016).

D.	Appellant argues dependent claims 9, 11, 20 and 21 and step 2A Prong 2, and judicial exception is integrated into a practical application; and step 2B, the claims recite “Significantly More” than the proposed judicial exception.

In response, Examiner respectfully disagrees. In order for an alleged application of an abstract idea to be considered eligible, it must amount to significantly more than the abstract idea (i.e., pass step 2B of the Mayo test). As shown in the rejection above, the application of the abstract idea recited merely applies the idea in a generic computer environment (processor/memory and communication device) using generic computer functions (receiving a training requirement comprising a training outcome and a training configuration; the training configuration defining a trainee state; determining a training environment based on a relevancy function of the training environment to the training outcome wherein:  the training outcome comprising one of a plurality of predetermined training outcomes; the relevancy function of the training environment to the training outcome defining a relevancy value for each of the predetermined training outcomes to a plurality of training environments; and selecting the training environment having the highest relevancy value to the training outcome as the training environment; determining a training content based on a relationship function of the training content to the trainee state; determining a training solution comprising the training environment and the training content; and wherein the training environment comprises a training environment). Further, a physical training simulator is merely communicating the determined training to the trainee based on the specific objectives and measures for the user.   The application of the abstract idea recited merely applies the idea in a generic computer environment.  Accordingly, it does not amount to significantly more, and the application of the abstract idea is therefore not eligible.
	    Independent claims 12 and 17 are substantially similar to claim 1 and ineligible for similar reasons. The dependent claims, 2-11, 13, 15, 16, and 18-20, merely represent embellishments to the abstract idea and do not confer eligibility on the claimed invention.
The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). (Digitech Image Tech., LLC v. Electronics for Imaging, Inc. (Fed. Cir. 2014)). The claims do not recite any unconventional computer functions. The structural elements as claimed are for mere convenience, the limitations of receiving a training requirement comprising a training outcome and a training configuration; the training configuration defining a trainee state; determining a training environment based on a relevancy function of the training environment to the training outcome wherein:  the training outcome comprising one of a plurality of predetermined training outcomes; the relevancy function of the training environment to the training outcome defining a relevancy value for each of the predetermined training outcomes to a plurality of training environments; and selecting the training environment having the highest relevancy value to the training outcome as the training environment; determining a training content based on a relationship function of the training content to the trainee state; determining a training solution comprising the training environment and the training content; and wherein the training environment comprises a training environment, which constitutes methods related to commercial or legal interactions relating behaviors and business relations, as well as, marketing or sales activities or behaviors and business relations, which are still considered an abstract idea under the 2019 PEG.  As a result, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, and the claims are properly rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Thus, the claims do not recite additional limitations that integrate the exception into a Practical Application.  
Accordingly, it does not amount to significantly more, and the application of the abstract idea is therefore not eligible.  

E.	Appellant argues that claims 17 and 18 do not recite an abstract idea, and instead recites a practical application of the proposed exception and recites “significantly more” than the proposed abstract idea.

	  In response, Examiner respectfully disagrees.  Independent claim 17 is substantially similar to claim 1 and ineligible for similar reasons. The dependent claim 18 merely represent embellishments to the abstract idea and does not confer eligibility on the claimed invention.  The additional elements of claim 18 do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). (Digitech Image Tech., LLC v. Electronics for Imaging, Inc. (Fed. Cir. 2014)). The claims do not recite any unconventional computer functions.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AMBER A MISIASZEK/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        
Conferees:
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626A                                                                                                                                                                                                        Acting Supervisory Patent Examiner, Art Unit 3626B

/Vincent Millin/
Appeal Practice Specialist



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.